UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Period from to Commission file number 0-12183 BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-2644611 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 734 Walt Whitman Rd., Melville, New York 11747 (Address of principal executive offices) (631) 421-5452 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares of the registrant's $.001 par value common stock outstanding on the NYSE Amex exchange as of October 28, 2010 was 17,702,512. BOVIE MEDICAL CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 Page Part I. Financial Information 2 Item 1. Financial Statements Consolidated Balance Sheets - September 30, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 4 Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) for the Year Ended December 31, 2009 and the Nine Months Ended September 30, 2010 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II. Other Information 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 29 1 Index PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2009 Assets (Unaudited) September30, December31, Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories Prepaid expenses and other current assets Deferred income tax asset, net Total current assets Property and equipment, net Other assets: Brand name and trademark Purchased technology, net License rights, net Restricted cash held in escrow - Deferred income tax asset, net Deposits Total other assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 Index BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2009 (continued) Liabilities and Stockholders’ Equity (Unaudited) September30, December 31, Current liabilities: Accounts payable $ $ Deferred revenue Accrued payroll Accrued vacation Customer deposits Current portion of amounts due to Lican Current portion of mortgage note payable to bank Line of credit - Accrued and other liabilities Total current liabilities Mortgage note payable to bank, net of current portion Equipment loan - Warrant liability – fair value - Due to Lican, net of current portion – fair value Total liabilities Commitments and Contingencies (see Note 12) Stockholders' equity: Preferred stock, par value $.001; 10,000,000 shares authorized; none issued or outstanding Common stock, par value $.001 par value; 40,000,000 shares authorized; 17,702,513 and 17,094,773issued and 17,559,434 and 16,951,695 outstanding on September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated other comprehensive loss - ) Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Sales $ Cost of sales Gross profit Other costs and expenses: Research and development Professional services Salaries and related costs Selling, general and administrative Total other costs and expenses Income (loss) from operations ) ) ) Change in fair value of liabilities, net - - Interest (expense) income, net ) ) ) Income (loss) before income taxes ) ) Benefit (provision) for income taxes ) ) Net income (loss) $ $ ) $ ) $ Earnings (loss) per share Basic $ – $ – $ ) $ Diluted $ – $ – $ ) $ Weighted average number of shares outstanding Weighted average number of shares outstanding adjusted for dilutive securities The accompanying notes are an integral part of the consolidated financial statements. 4 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) FOR THE YEAR ENDED DECEMBER 31, 2, 2010 (UNAUDITED) Common Stock Additional Paid-in Accumulated Other Comprehensive Accumulated Shares Par Value Capital Gain (Loss) Deficit Total January 1, 2009 $ $ $ ) $ ) $ Options exercised – – Stock swap to acquire options ) ) ) – – ) Stock based compensation – Net income – Foreign currency re-measurement – – – ) – ) Comprehensive income – December 31, 2009 ) ) Options exercised 42 – – Stock swap to acquire options ) (5 ) ) – – ) Stock based compensation – Shares issued in private placement (net of costs) – – Change in fair value of liabilities – – ) – – ) Tax benefit from share based payments – Net loss – ) ) Foreign currency re-measurement – Comprehensive loss – ) September 30, 2010 $ $ $ - $ ) $ The accompanying notes are an integral part of the consolidated financial statements. 5 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation and amortization of property and equipment Amortization of intangible assets Provision for (recovery of) inventory obsolescence ) Loss on disposal of property and equipment , net Loss on impairment of intangible asset(Note 4) - Stock based compensation Change in fair value of liabilities ) - Benefit (provision) for deferred taxes ) ) Changes in current assets and liabilities: Trade receivables ) Prepaid expenses ) Inventories ) ) Deposits and other assets ) ) Accounts payable and customer deposits ) Accrued and other liabilities Accrued payroll Accrued vacation Income taxes payable - ) Accrued litigation settlement - Deferred revenues ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities Purchases of property and equipment ) ) Cash flows from financing activities Proceeds from escrow account Proceeds from private placement (net of costs of $233,014) - Net change in line of credit ) Payments on mortgage note payable ) ) Proceeds from stock option exercises Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net change in cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid during the nine months ended September 30, 2010 and 2009: Interest paid, net of amounts capitalized $ $ Income taxes $ - $ Noncash financing activities during the nine months ended September 30, 2010 and 2009: Equipment financed with loan $ $ - The accompanying notes are an integral part of the consolidated financial statements. 6 Index BOVIE MEDICAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED NOTE 1.BASIS OF PRESENTATION Unless the context otherwise indicates, the terms “we,” “our,” “us,” “Bovie,” and similar terms refer to Bovie Medical Corporation and its consolidated subsidiaries. The accompanying unaudited consolidated financial statements have been prepared based upon SEC rules that permit reduced disclosure for interim periods.For a more complete discussion of significant accounting policies and certain other information, please refer to the financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2009.These financial statements reflect all adjustments that are necessary for a fair presentation of results of operations and financial condition for the interim periods shown, including normal recurring accruals and other items.The results for the interim periods are not necessarily indicative of results for the full year. Certain amounts in the September 30, 2009 financial statements have been reclassified to conform to the presentation in the September 30, 2010 financial statements. NOTE 2.INVENTORIES Inventories are stated at the lower of cost or market.Cost is determined principally on the average cost method.Inventories at September 30, 2010 and December 31, 2009 were as follows: September30,2010 December31,2009 Raw materials $ $ Work in process Finished goods Gross inventories Less: reserve for obsolescence ) ) Net inventories $ $ NOTE 3.INTANGIBLE ASSETS At September 30, 2010 and December 31, 2009, intangible assets consisted of the following: September30,2010 December31,2009 Trade name (life indefinite) $ $ Purchased technology (9-17 yr life) (Note 4) $ $ Less:Accumulated amortization ) ) Net carrying amount $ $ License rights (5 yr life) $ $ Less accumulated amortization ) ) Net carrying amount $ $ 7 Index NOTE 4.CONSOLIDATION OF CANADIAN FACILITY During the nine months ended September 30, 2010, we consolidated our Windsor, Canada facility operations into our Clearwater, Florida facility. This included moving the majority of the machinery and equipment, inventory, and other assets as well as selling some of the duplicative or unnecessary assets. The majority of the workforce however did not move with the consolidation and therefore our intangible asset relating to our original purchase of an ISO trained and established workforce located at the Canadian facility was impaired. This intangible assethad a net book value at the time of consolidation of approximately $67,000. Other costs specifically relating to the move and consolidation of the Canadian operations amounted to approximately $175,000, which included the write-off of approximately $60,000 of leasehold improvements. We have included these expenses in our selling, general and administrative costs. NOTE 5.NEW ACCOUNTING PRONOUNCEMENTS In April 2010, the FASB issued Accounting Standards Update (ASU) No. 2010-13, "Compensation-Stock Compensation (Topic 718) - Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades - a consensus of the FASB Emerging Issues Task Force" (ASU 2010-13). ASU 2010-13 provides amendments to Topic 718 to clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity's equity securities trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. The amendments in this update do not expand the recurring disclosures required by Topic 718. Disclosures currently required under Topic 718 are applicable to a share-based payment award, including the nature and the term of share-based payment arrangements. The amendments in this update are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. The Company is currently assessing the future impact of this new accounting update to its financial statements. In April 2010, the FASB issued ASU 2010-17 revised accounting guidance for milestone revenue recognition. The new guidance recognizes the milestone method as an acceptable revenue recognition method for substantive milestones in research or development transactions. It is effective on a prospective basis to milestones achieved in fiscal years, and interim periods within those years, beginning on or after June 15, 2010.We do not anticipate any material impact on our consolidated financial statements from the adoption of this standard. In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements (“ASU 2010-06”), which amends Topic 820 to add new requirements for disclosures about transfers into and out of Levels 1 and 2 and separate disclosures about purchases, sales, issuances, and settlements related to Level 3 measurements. ASU 2010-06 also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value. The ASU is effective for the first reporting period beginning after December 15, 2009, except for the requirements to provide the Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Adoption of this standard has not had a material impact on our consolidated financial statements. In September 2009, ASU 2009-13, Revenue Recognition (Topic 605) — Multiple-Deliverable Revenue Arrangements (“ASU 2009-13”) was issued and will change the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables) separately rather than as a combined unit. Specifically, this guidance amends the criteria in Subtopic 605-25, Revenue Recognition-Multiple-Element Arrangements, for separating consideration in multiple-deliverable arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable, which is based on: (a) vendor-specific objective evidence; (b) third-party evidence; or (c) estimates. This guidance also eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. In addition, this guidance significantly expands required disclosures related to a vendor’s multiple-deliverable revenue arrangements. ASU 2009-13 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010 with early adoption permitted. We are currently evaluating the potential impact of this standard on our business, financial condition or results of operations. 8 Index In June 2009, the FASB issued FASB ASC Topic 860-10-05, Accounting for Transfers of Financial Assets, an amendment to SFAS No. 140 (SFAS 166).The new standard eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets and requires additional disclosures to enhance information reported to users of financial statements by providing greater transparency about transfers of financial assets, including securitization transactions, and an entity’s continuing involvement in and exposure to the risks related to transferred financial assets.FASB ASC Topic 860-10-05 is effective for fiscal years beginning after November 15, 2009.Adoption of this standard has not had a material impact on our consolidated financial statements. In December 2007, the FASB issued FASB ASC Topic 810-10-65, Non-controlling Interests in Consolidated Financial Statements, an amendment of ARB No. 51 (SFAS 160).FASB ASC Topic 810-10-65 will change the accounting and reporting for minority interests, which will be recharacterized as non-controlling interests and classified as a component of equity.This new consolidation method will significantly change the accounting for partial and/or step acquisitions.FASB ASC Topic 810-10-65 will be effective for us in the first quarter of fiscal year 2010.Adoption of this standard has no impact on our consolidated financial statements. NOTE 6.FAIR VALUE MEASUREMENTS Our assets and liabilities that are measured at fair value on a recurring basis as of September 30, 2010 are measured in accordance with FASB ASC Topic 820-10-05, Fair Value Measurements.FASB ASC Topic 820-10-05 defines fair value, establishes a framework for measuring fair value and expands the disclosure requirements regarding fair value measurements for financial assets and liabilities as well as for non-financial assets and liabilities that are recognized or disclosed at fair value on a recurring basis in the financial statements. The statement requires fair value measurement be classified and disclosed in one of the following three categories: Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2: Quoted prices in markets that are not active, or inputs which are observable, either directly or indirectly, for substantially the full term of the asset or liability; and Level 3: Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e., supported by little or no market activity). The following table summarizes our financial instruments measured at fair value as of September 30, 2010 (in thousands): September 30, 2010 Fair Value Measurements Total Level 1 Level 2 Level 3 Assets: Cash and equivalents – United States $ $ $ – $ – Cash and equivalents - Foreign currency 43 43 – – Total assets $ $ $ – $ – Liabilities: Warrant liability (1) $ $ – – $ Due to Lican (2) – $ – Total liabilities $ $ – $ – $ 9 Index The following table summarizes our financial instruments measured at fair value as of December 31, 2009 (in thousands): December 31, 2009 FairValueMeasurements Total Level 1 Level 2 Level 3 Assets: Cash and equivalents – United States $ $ $ – $ – Cash and equivalents – Foreign currency 82 82 – – Total $ $ $ – $ – Liabilities: Due to Lican (2) $ $ – $ – $ Refer to Warrants and Stockholders’ Equity (Note 7) for valuation assumptions. This amount is based upon the probable realization of 75,000 out of a possible 150,000 contingent shares related to the Lican Developments, Ltd. Asset Purchase Agreement, which was valued at the adjusted current fair value market share price. Fair Value Measurements Using Significant Unobservable Inputs (Level 3) as of September 30, 2010 (in thousands): Description NineMonthsEnded September 30, 2010 Year Ended December31,2009 Beginning balance $ $ Purchases, issuances, and settlements (Note 7) Total gain included in earnings (3) ) Ending Balance $ $ Gains for the period ended September 30, 2010 related to the revaluation of equity based liabilities. The gains related to the warrantliability portion were calculated from the date of the warrant issuance (April 18, 2010) through September 30, 2010. These gains and losses are reflected in our consolidated statements of operations as a component of other income (expense). NOTE 7.WARRANTS AND STOCKHOLDERS’ EQUITY On April 18, 2010, we entered into a securities purchase agreement with purchasers named therein to raise in the aggregate approximately $3 million in a private placement of common stock and warrants pursuant to Section 4(2) of the Securities Act of 1933, as amended, and/or Regulation D promulgated thereunder. Upon closing of the transaction, we entered into a registration rights agreement with the purchasers and issued to the purchasers an aggregate of 571,429 shares of common stock at a per share price of $5.25, and warrants to acquire additional shares of common stock of up to fifty (50%) percent of the common shares acquired by each respective purchaser at an exercise price of $6.00 per share. The warrants are immediately exercisable and will terminate on the fifth anniversary of the issuance date. The exercise price of the warrants is subject to adjustment so that, among other things, if we issue any shares of common stock (including options and warrants, with standard exceptions), at a price that is lower than the exercise price then in effect, the exercise price then in effect will be reduced to such lower price. 10 Index In connection with the private placement, we paid certain cash fees and issued a warrant to the placement agent, Rodman & Renshaw, LLC, for the purchase of 42,857 shares of Common Stock at an exercise price of $6.00 per share for its activity engaged on behalf of the Company. In addition, the Company paid certain cash fees and issued a warrant to Gilford Securities Incorporated for the purchase of 10,000 shares of Common Stock at an exercise price of $6.00 per share for its activity engaged on behalf of the Company. The warrants issued contained provisions for a net cash settlement in the event that there is a fundamental transaction (contractually defined as a merger, sale of substantially all assets, tender offer or share exchange). Due to this contingent redemption provision, the warrants require liability classification according to FASB ASC 480-10, “Distinguishing Liabilities from Equity" and must be recorded at fair value each reporting period. These warrants required classification as liabilities at inception and ongoing measurement at fair value each reporting period thereafter. The warrants are valued using a binomial lattice valuation methodology because that model embodies all of the relevant assumptions that address the features underlying these instruments. Significant assumptions used in this model at inception and as of September 30, 2010 included an expected life of 5 years, an expected dividend yield of zero, estimated volatility of 43%, and risk-free rates of return of 0.2%. For the risk-free rates of return, we use the published yields on zero-coupon Treasury Securities with maturities consistent with the remaining term of the warrants and volatility is based on a weighted average of the historical volatility of our stock price and peer company stock price volatility. We also take into consideration a probability assumption for anti-dilution. During the nine months ended September 30, 2010, we issued 36,310 common shares in exchange for 42,000 employee and non-employee stock options and 5,690 common shares (via a stock swap). Net proceeds from the issuance of common shares along with the shares received in the stock swap exercises were $9,000 for the nine-month period ended September 30, 2010. NOTE 8.EARNINGS PER SHARE We compute basic earnings (loss) per share (“basic EPS”) by dividing net income (loss) by the weighted average number of common shares outstanding for the reporting period.Diluted earnings (loss) per share (“diluted EPS”) gives effect to all dilutive potential shares outstanding (primarily stock options).The following table provides the computation of basic and diluted earnings (loss) per share for the three and nine month periods ending September 30, 2010 and 2009. ThreeMonthsEnded NineMonthsEnded September 30, September 30, Net income (loss) $ $ ) $ ) $ Basic weighted average shares outstanding Effect of potential dilutive securities n/a (4) n/a (5) Diluted weighted average shares outstanding Basic EPS $ $ $ ) $ Diluted EPS $ $ $ ) $ For the three month period ended September 30, 2009 dilutive shares in the amount of 1,014,002 were excluded due to their anti-dilutive effect. For the nine month period ended September 30, 2010 dilutive shares in the amount of 290,563 were excluded due to their anti-dilutive effect. The shares used in the calculation of diluted EPS would generally exclude options and warrants to purchase shares where the exercise or strike price was greater than the average market price of common shares during the period.However, there were no such options or warrantsas of September 30, 2010. 11 Index NOTE 9.STOCK-BASED COMPENSATION Under our stock option plan, our board of directors may grant options to purchase common shares to our key employees, officers, directors and consultants.We account for stock options in accordance with FASB ASC Topic 718-10-10, Share-Based Payment, with option expense amortized over the vesting period based on the binomial lattice option-pricing model fair value on the grant date, which includes a number of estimates that affect the amount of our expense. During the nine months ended September 30, 2010, the Company expensed $118,437 in stock-based compensation. Activity in our stock options during the period ended September 30, 2010 was as follows: Number Of Options Weighted Average Exercise Price Outstanding at December 31, 2009 $ Granted $ Exercised ( 42,000 ) $ Canceled ) $ Outstanding at September 30, 2010 $ The grant date fair value of options granted in 2010 were estimated on the grant date using a binomial lattice option-pricing model and the following assumptions: expected volatility of 43%, expected term of 7 years, risk-free interest rate of 1.8%, and expected dividend yield of 0%. Expected volatility is based on a weighted average of the historical volatility of our stock price and peer company stock price volatility. The average expected life was calculated using the simplified method under SAB 107. The risk-free rate is based on the rate of U.S. Treasury zero-coupon issues with a remaining term equal to the expected life of the options. The Company uses historical data to estimate pre-vesting forfeiture rates. In July 2010, we granted a total of 65,000 ten-year options at an exercise price of $2.46 and subsequent to September 30, 2010, we granted a total of 50,000 ten-year options at an exercise price of $1.89 all of which options vest in equal annual installments over a period of seven years. NOTE 10.INCOME TAXES For the nine months ended September 30, 2010 and 2009, we recorded a benefit for income taxes of approximately $442,000 and a provision for income taxes of approximately $137,000, respectively.The effective tax rates for the nine months ended September 30, 2010 and 2009 were zero and 19.4%, respectively.The difference between the provision for income taxes and the income tax determined by applying the statutory federal income tax rate of 34% is due primarily to the existence of net operating loss carryforwards coupled with research and development tax credits, permanent differences for fair value changes in liabilities, and various return to provision adjustments. At September 30, 2010, temporary differences giving rise to deferred income taxes arose primarily from allowances recorded in our financial statements for inventories that are not currently deductible and differences in the lives and methods used to depreciate and/or amortize our property and equipment and intangible assets. Our permanent difference arose primarily from the change in fair value of our equity based liabilities. We are subject to U.S. federal income tax as well as income tax of certain state jurisdictions. During June 2010, we were notified by the United States Internal Revenue Service (“the IRS”) that our 2008 tax return was selected for examination. The examination is still in progress and as such the impact, if any, on the Company’s tax attributes (net operating losses and credit carryforwards) cannot be presently determined. However, the Company believes that no material tax adjustment nor additional cash tax payment will be made as a result of the IRS examination. NOTE 11.GEOGRAPHIC AND SEGMENT INFORMATION During the nine-month period ended September 30, 2010 we had two reportable business segments: Bovie Medical Corporation (located in the United States) and Bovie Canada (located in Windsor, Canada). During the second quarter 2010 we ceased operations at our facility in Canada and consolidated the equipment and operations to our facility located in Clearwater, Florida (See Note 4).Because Bovie Canada’s operations resulted in a loss greater than 10% of our consolidated net income (on an absolute value basis), we are required to report certain information broken out by segment for the periods in the table listed below. 12 Index For the three months ended September 30, 2010 and 2009, that information was as follows (in thousands): Three Months Ended September 30, USA Canada USA Canada Sales, net $ $ - $ $ 65 Gross profit $ $ - $ $ - Operating expenses $ ) $ - $ ) $ ) Net income (loss) $ 4 $ - $ $ ) For the nine months ended September 30, 2010 and 2009, that information was as follows (in thousands): Nine Months Ended September 30, USA Canada USA Canada Sales, net $ $ 42 $ $ Gross profit $ $ ) $ $ Operating expenses $ ) $ ) $ ) $ ) Net income (loss) $ $ ) $ $ ) NOTE 12.COMMITMENTS AND CONTINGENCIES We are obligated under various operating leases, including a lease for a manufacturing and warehouse facility in St. Petersburg, Florida that requires monthly payments of approximately $12,400 through October 31, 2013.In May 2009, we relocated substantially all operations from this facilityto our new facility, which we had been renovating since we purchased it in September 2008.We are currently utilizing the St. Petersburg facility for new product lines launching throughout 2010 and 2011.If we abandon this facility in the future and are unable to find a tenant to sublease our space, we will be required to record a charge to operations for the fair value of the net remaining lease rentals (i.e., the future minimum lease payments minus estimated sublease rentals we reasonably can expect to receive) and the carrying value of any leasehold improvements we abandon. Rent expense approximated $112,000 and $110,000 for the nine month periods ending September 30, 2010 and 2009 respectively. On June 10, 2010, we received notice that an action had been commenced against us in the United States Court for the District of Delaware (Civil Action No. 1:10-cv-00494-UNA) by Salient Surgical Technologies, Inc. and Medtronic, Inc. (the “Plaintiffs”). In the complaint, the Plaintiffs allege that the sale and use of our SEER (Saline Enhanced Electrosurgical Resection) fluid assisted electrosurgical devices infringes on an issued United States patent presently owned by Medtronic and licensed to Salient. The Plaintiffs are demanding a permanent injunction restraining us and our affiliates and any person acting in privity or in concert or participation with usfrom the continued infringement of the patent as well as unspecified monetary damages. We are presently evaluating the allegations asserted in the complaint and anticipate that we will vigorously defend our interests. It is too early in the proceeding to determine the extent, if any, of our possible exposure in the lawsuit.As such, no effect has been given herein to any loss that may result from the resolution of this matter in the accompanying consolidated financial statements. On July 9, 2010, we filed a complaint in the United States District for the Middle District of Florida (Tampa division) naming Steven Livneh, who at the time was a director of the Company, and two related entities as defendants. In our complaint, we are seeking, among other things, a declaratory judgment from the Court concerning ourrights under certain agreements entered into with the defendants in 2006 in connection with our acquisition of certain assets and technology, including intellectual property relating to our Seal-N-Cut product. We are also seeking damages for breach of contract, breach of fiduciary duty by Mr. Livneh relating to his service as an officer and director of the Company, tortious interference with contractual relations, defamation, slander of title and injunctive relief.Mr. Livneh filed a motion seeking to (a) dismiss the complaint or, in the alternative, to (b) change the venue of the action to the Eastern District of New York or, the Eastern District of Michigan.At present, the motion isunder consideration by the Court and no decision has been rendered. 13 Index NOTE 13.RELATED PARTY TRANSACTION During the nine months ended September 30, 2010, we paid consulting fees of approximately $60,000 and $25,000 to two different entities owned by two different directors. In addition, we paid $22,500 to a third director for consulting servicesand $126,000 for consulting servicesto an entity owned by a former director during the timesuch person was adirector. NOTE 14.OTHER SUBSEQUENT EVENTS On November 1, 2010, we closed on the sale of our old facility located at 7100 30th Avenue North, St. Petersburg, Florida, which had a selling price of $700,000. The building was debt free and we received net cash proceeds of approximately $633,000 after reductions for selling and closing costs and our prorated portion of real estate taxes which resulted in a loss of approximately $301,000. End of financial information 14 Index ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Notes Regarding “Forward-Looking” Statements This report contains statements that we believe to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements give our current expectations or forecasts of future events.Forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,” “believe,” “project,” or “continue,” or similar words or the negative thereof.From time to time, we also may provide oral or written forward-looking statements in other materials we release to the public.Any or all of our forward-looking statements in this report and in any public statements we make could be materially different from actual results.They can be affected by assumptions we might make or by known or unknown risks or uncertainties.Consequently, we cannot guarantee any forward-looking statements.Investors are cautioned not to place undue reliance on any forward-looking statements.Investors should also understand that it is not possible to predict or identify all such factors and should not consider the following list to be a complete statement of all potential risks and uncertainties.The following factors and those discussed in ITEM 1A, Risk Factors, included in our Annual Report on Form 10-K for the year ended December 31, 2009, may affect the achievement of forward-looking statements: ● general economic and political conditions, such as political instability, credit market uncertainty, the rate of economic growth or decline in our principal geographic or product markets or fluctuations in exchange rates; continued deterioration in or stabilization of the global economy; ● changes in general economic and industry conditions in markets in which we participate, such as: ● continued deterioration in or destabilization of the global economy; ● the strength of product demand and the markets we serve; ● the intensity of competition, including that from foreign competitors; ● pricing pressures; ● the financial condition of our customers; ● market acceptance of new product introductions and enhancements; ● the introduction of new products and enhancements by competitors; ● our ability to maintain and expand relationships with large customers; ● our ability to source raw material commodities from our suppliers without interruption and at reasonable prices; and ● our ability to source components from third parties, in particular from foreign manufacturers, without interruption and at reasonable prices; ● our ability to access capital markets and obtain anticipated financing under favorable terms; ● our ability to identify, complete and integrate acquisitions successfully and to realize expected synergies on our anticipated timetable; ● changes in our business strategies, including acquisition, divestiture and restructuring activities; ● changes in operating factors, such as continued improvement in manufacturing activities, the achievement of related efficiencies and inventory risks due to shifts in market demand; ● our ability to generate savings from our cost reduction actions; ● unanticipated developments that could occur with respect to contingencies such as litigation, intellectual property matters, product liability exposures and environmental matters; and ● our ability to accurately evaluate the effects of contingent liabilities. The foregoing factors are not exhaustive, and new factors may emerge or changes to the foregoing factors may occur that would impact our business.We assume no obligation, and disclaim any duty, to update the forward-looking statements in this report. Past performance is no guaranty of future results. Overview We are a medical device company engaged in the manufacturing and marketing of electrosurgical devices. Our medical products include a wide range of devices including electrosurgical generators and accessories, cauteries, medical lighting, nerve locators and other products. 15 Index We internally divide our operations into three product lines.Electrosurgical products, battery operated cauteries and other products. The electrosurgical line sells electrosurgical products which include desiccators, generators, electrodes, electrosurgical pencils and various ancillary disposable products. These products are used in surgery for the cutting and coagulation of tissue. Battery operated cauteries are used for precise hemostasis (to stop bleeding) in ophthalmology and in other fields. Our other revenues are derived from nerve locators, disposable and reusable penlights, medical lighting, license fees, development fees and other miscellaneous income. Most of our products are marketed through medical distributors, which distribute to more than 6,000 hospitals, and to doctors and other health-care facilities. New distributors are contacted through responses to our advertising in international and domestic medical journals and domestic or international trade shows.International sales represented 20.9% of total revenues in for the first nine months of 2010 as compared with 16.2% in for the first nine months of 2009.Our products are sold in more than 150 countries through local dealers which are coordinated by sales and marketing personnel at the Clearwater, Florida facility. Our business is generally not seasonal in nature. Our ten largest customers accounted for approximately 67% and 73% of net revenues for the first nine months of 2010 and 2009 respectively.At September 30, 2010 and 2009, our ten largest trade receivables accounted for approximately 66% and 62% of our net receivables, respectively.In the first nine months of 2010 two customers accounted for 10% and 13% respectively compared to only one customer accounting for 25% of total sales for the same period in 2009. Our business is generally not seasonal in nature. Results of Operations –Three and Nine Months Ended September 30, 2010 Compared to Three and Nine Months Ended September 30, 2009 Sales Sales by Product Line Three months ended September 30, Percent Nine months ended September 30, Percent (in thousands) change change Electrosurgical $ $ % $ $ %) Cauteries % % Other %) %) Total $ $ % $ $ %) Sales by Domestic and International (in thousands) Three months ended September 30, Percent Nine months ended September 30, Percent change change Domestic $ $ %) $ $ %) International % % Total $ $ % $ $ %) Sales for the three months ended September 30, 2010 increased approximately $130,000 or 2.0% compared to the same period in 2009.This increase was due to the following reasons: ● sales of electrosurgical disposables were up approximately $83,000 or 2.0% mainly due an increase in the sales of generators and electrodes both domestic and internationally offset by areduction in the sale of ablators.; and ● sales of cauteries were up approximately $76,000 or 4.8% mainly a result of an increase in replaceable cauteries. The decrease in sales for the third quarter of 2010 from 2009 was partially offset by: ● sales of other products decreased by approximately $29,000 mainly due to a decrease in the sale of penlights. Sales for the nine months ended September 30, 2010 decreased approximately $2.423 million or 11.9% compared to the same period in 2009. This decrease was due to the following reasons: ● sales of electrosurgical disposable decrease approximately $3.281 million mainly due to decreased sales of ablators offset by an increase in sales of electrodes; and ● sales of other products were down approximately $196,000 or 11.7% mainly due to a reduction in the sale of penlights. 16 Index The decrease in sales for the period ending September 30, 2010 from the same period in 2009 were partially offset by: ● sales of electrosurgical generators were up approximately $861,000 or 10.0% mainly due an increase in the sales of generators both domestic and internationally; and ● sales of cauteries were up approximately $140,000 or 3.0% mainly a result of an increase in replaceable cauteries. Gross Profit Three months ended Nine months ended September 30, 2010 Percentage of sales Percent September 30, 2010 Percentage of sales Percent (in thousands) Change Change Cost of sales $ $ % % % $ $ % % %) Gross profit $ $ % % %) $ $ % % %) The 2.0% decrease in gross profit as a percentage of sales of approximately $56,000 in the third quarter of 2010 compared to the same period in 2009.This decrease was primarily due to the following reasons: ● a increase of approximately $42,000 in direct labor costs mainly related to quality and engineering in the third quarter; ● a $10,000 increase in depreciation expense; ● a $165,000 decrease in allocation of capitalized manufacturing overhead to cost of sales; ● a $21,000 increase in shipping costs; and ● a $3,000 increase in material costs. The decrease in gross profit in the third quarter of 2010 from 2009 was partially offset by: ● an increase in sales of approximately $130,000; and ● a decrease of approximately $55,000 in cost of sales related to consolidation of our Canadian operation. Gross profit for the nine months ended September 30, 2010 decreased approximately $1.756 million or 19.4% compared to the same period in 2009. This decrease was due to the following reasons: ● a decrease in sales of approximately $2.423 million; ● a $30,000 increase in direct labor costs mainly due to increased insurance costs; ● a $377,000 decrease in the allocation ofcapitalized manufacturing overhead to cost of sales; ● a $82,000 increase in depreciation expense; and ● a $127,000 decrease in gross profit from our Canadian operation due to the consolidation of the facilities to Florida. The decrease in gross profit the nine month period ending September 30, 2010 compared to the same period in 2009 was partially offset by: ● a $1.225 million decrease in material costs; ● a $47,000 decrease in rent; and ● a $11,000 decrease in shipping materials. 17 Index Research and Development Expense Three months ended Nine months ended September 30, 2010 Percentage of sales Percent September 30, 2010 Percentage of sales Percent (in thousands) Change Change R & D expense $ $ % % %) $ $ % % %) The 10.9% decrease in research and development expense of approximately $54,000 in the third quarter of 2010 compared to the same period in 2009.This decrease was primarily due to the following reasons: ● a $16,000 increase in other research and development costs to support new products. The decrease in research and development expense for the third quarter 2010 compared to the same period in 2009 was partially offset by a $70,000 decrease in development costs for Bovie Canada due to the consolidation of those operations to our Florida facility. The 2.1% decrease in research and development expense of approximately $31,000 for the period ending September 30, 2010 as compared to the same period in 2009 was primarily the result of the following: ● a $56,000 increase in engineering cost for additional staffing to support the vessel sealing product line; ● a $165,000 increase in consulting costs to support the vessel sealing product line; and ● a $71,000 increase in other research and development costs to support new products. The decrease in research and development expense for period ending September 30, 2010 as compared to the same period in 2009 was partially offset by a $323,000 decrease in development costs for Bovie Canada due to the consolidation of those operations to our Florida facility. Professional Fees Three months ended Nine months ended September 30, 2010 Percentage of sales Percent September 30, 2010 Percentage of sales Percent (in thousands) Change Change Professional services $ $ % % % $ $ % % % The 83.3% increase in professional services expense of approximately $253,000 in the third quarter of 2010 compared to the same period in 2009 was primarily due to the following reasons: ● a $25,000 increase in consulting cost mainly due to engaging Growthink to support the marketing of new products; ● a $71,000 increase mainly due to tax consulting fees attributable to an IRS audit of the 2008 tax year; and ● a $172,000 increase in legal fees related to litigation. The increase in research and development expense for the third quarter 2010 compared to the same period in 2009 was partially offset by a $15,000 decrease in professional services for Bovie Canada due to the consolidation of those operations into our Florida facility. The 20.6% increase in professional services expense of approximately $211,000 for the period ending September 30, 2010 as compared to the same period in 2009 was a result of the following: ● a $47,000 increase in consulting expense for Growthink, which was offset by decreased financial consulting cost; ● a $55,000 increase in tax consulting fees attributable to an IRS audit of the 2008 tax year; and ● A $134,000 increase in legal fees related to litigation. The increase in professional services expense for period ending September 30, 2010 as compared to the same period in 2009 was partially offset by a $25,000 decrease in professional services for Bovie Canada due to the consolidation of those operations to our Florida facility. 18 Index Salaries Three months ended Nine months ended September 30, 2010 Percentage of sales Percent September 30, 2010 Percentage of sales Percent (in thousands) Change Change Salaries & related cost $ $ % % % $ $ % % % The 3.0% increase in salaries and related cost of approximately $23,000 in the third quarter of 2010 compared to the same period in 2009 was due to the following reasons: ● a $46,000 increase in salaries due to new in-house legal counsel; and The increase in salaries and related cost for the third quarter 2010 compared to the same period in 2009 was offset by: ● a $19,000 decrease in marketing salaries from a reduction of two high level marketing positions; and ● a $4,000 decrease due to a reduction of an administrative position from the consolidation of our Canadian operations to Florida. The 3.6% increase in salaries and related cost of approximately $82,000 for the nine month period ending September 30, 2010 as compared to the same period in 2009 was primarily the result of the following: ● $186,000 increase in salaries due to new legal counsel, which includes a onetime $80,000 salary payment to cover moving costs; ● a $24,000 increase in health insurance cost; ● a $12,000 increase in compensation expense due to the issuance of new options; and ● a $13,000 increase in employee benefits. The increase in salaries and related cost for period ending September 30, 2010 as compared to the same period in 2009 was partially offset by: ● a $134,000 decrease in marketing salaries from a reduction of two high level marketing positions. ● A $19,000 in salaries for Bovie Canada due to the consolidation of those operations to our Florida facility. Selling, General & Administrative Expenses Three months ended Nine months ended September 30, 2010 Percentage of sales Percent September 30, 2010 Percentage of sales Percent (in thousands) Change Change SG & A costs $ $ % % %) $ $ % % %) The 20.8% decrease in selling, general and administrative costs of approximately $273,000 in the third quarter of 2010 compared to the same period in 2009 was primarily due to the following reasons: ● a $160,000 decrease costs related to a lawsuit settlement in third quarter of 2009; ● a $30,000 decrease in depreciation expense attributable to the consolidation of our Canadian operations to Florida; ● a $35,000 reduction in SG & Acosts due to the consolidation of our Canadian operations to Florida; ● a $58,000 decrease in show costs resulting from timing of shows versus the prior period; ● a $27,000 decrease in utilities cost attributable to finalizing the consolidation of our operations in Florida; ● a $56,000 decrease in consulting costs related to our European sales distribution channel; and ● a $16,000 decrease in taxes and licenses related to moving to our new facility. 19 Index The decrease in selling, general and administrative costs for the third quarter 2010 compared to the same period in 2009 was offset by: ● a $34,000 increase in advertising costs to support our distribution and new product sales; ● a $38,000 increase in regulatory costs to support our new products; ● a $18,000 increase in travel costs as a result travel to support the development and sale of new products; ● a $9,000 increase in loss on disposal of assets related to Canada; and ● a $10,000 increase in credit card and bank fees as more customers are paying by credit card. The 2.1% decrease in selling, general and administrative costs of approximately $75,000 for the nine monthperiod ending September 30, 2010 as compared to the same period in 2009 was primarily the result of the following: ● a $160,000 decrease costs related to a lawsuit settlement in third quarter of 2009; ● a $40,000 decrease in show costs resulting from timing of shows versus the prior period; ● a $39,000 decrease in general insurance expense due to an increase in insurance costs offset by a credit from an insurance audit; ● a $17,000 reduction in moving costs due to the move to the new facility in 2009 costing more than the move to consolidate our Canadian operations to Florida; ● a $127,000 decrease in consulting costs related to our European sales distribution channel; ● a $50,000 decrease in depreciation expense attributable to the consolidation of our Canadian operations to Florida; ● a $59,000 decrease in utility expense attributable to finalizing the consolidation of our operations in Florida; ● a $30,000 decrease in phone costs as a result of the move to the new building in the second quarter of 2009; ● a $3,000 decrease in taxes and license costs related to our moving to the new facility; and ● a $11,000 decrease in commissions paid in 2010. The decrease in selling, general and administrative for the nine monthperiod ending September 30, 2010 as compared to the same period in 2009 was offset by: ● $40,000 increase in Bovie Canada cost due to one time write-offs attributable to the consolidation of operations to Florida; ● a $25,000 increase in consulting costs for the development of the surgical suite marketing plan; ● a $55,000 increase in advertising costs and marketing supplies to support our distribution and new product sales; ● a $86,000 increase in regulatory costs to support our new products; ● a $48,000 increase in travel costs as a result oftravel to support the development and sale of new products; ● a $23,000 loss on disposition of fixed assets related to our move to the new facility; ● a $35,000 increase in foreign currency loss due to fluctuation in rates attributable to vendor payments and the consolidation of our Canadian operations to Florida; ● a $30,000 increase in credit card and bank fees as more customers are paying by credit card; ● a $16,000 increase in promotional training for our distribution and new government contract sales; ● a $14,000 increase in royalty payments for the Meg product line; ● a $18,000 increase in repair and maintenance due to supporting a larger facility; ● a $18,000 increase in rent expense due to allocation of leased building to SG&A vs. CGS before the move to the new facility; ● a $32,000 increase in postage and marketing supplies to support the new product lines; and ● a 21,000 increase in computer and infrastructure costs to support our new products. Other Income (in thousands) Three months ended September 30, Percent of sales Percent Ninemonths ended September 30, Percent of sales Percent change change Interest income (expense) $ ) $ ) %) %) %) $ ) $
